                       Case 19-27159         DocUNITED
                                                70 Filed 06/27/21
                                                       STATES       Entered 06/27/21
                                                               BANKRUPTCY        COURT12:07:05                Desc Main
                  )RUP*                          1RUWKHUQ'LVWULFWRI,OOLQRLV
                                                      Document     Page   1  of 1
                                                            EASTERN DIVISION
                                            219 S. Dearborn Street, Room 713, Chicago, IL 60604
                                                   CHANGE OF ADDRESS – CREDITOR
                                    ,IFRPSOHWHGE\DQDWWRUQH\WKLVIRUPPXVWEHILOHGHOHFWURQLFDOO\LQ&0(&)
                                              7KLVIRUPFDQQRWEHXVHGWRFKDQJHWKHQDPHRIDFUHGLWRU

                      In re:      Charise B Whaley                            Case Number:        19-27159
                                                                               Chapter: 13
                     Check whLFK type of address change is being requested:
                                 /PUJDFPOMZ                 3D\PHQWRQO\                 ✔ /PUJDF1BZNFOU


                                    Clark & Randolph LLC
                  &UHGLWRU·V1DPHBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                  Enter related Flaim QumbHU(s)LIDQ\'ROODU$PRXQW


                  1SFWJPVT/PUJDF"EESFTT                                         /FX/PUJDF"EESFTT
                                                                                   Paul M. Bach

                                                                                    P.O. Box 1285

                                                                                    Northbrook, IL 60065



                  1SFWJPVT1BZNFOU"EESFTT                                        /FX1BZNFOU"EESFTT
                  C/O Real Tax Acquisition LLC                                      C/O Real Tax Acquisitions LLC
                  6640 W. Touhy Avenue                                             7400 Skokie Blvd.
                  Niles, Illinois 60714                                            Skokie, Illinois 60077


                  $IBOHFSFRVFTUFECZ
                                            Paul M. Bach, Attorney
                   1SJOUFEOBNFBOEUJUMF
                                            .BJMJOH"EESFTT
                                             P.O. Box 1285, Northbrook, IL 60065
                                            Paul M. Bach 06/27/2021




                      Creditor Phone Number:
                      Creditor Email Address: egarzon@realtaxllc.com
                                            4JHOBUVSFBOE%BUF
                                            Paul M. Bach 06/27/2021
                   8QGHUSHQDOW\RISHUMXU\,GHFODUHWKDWWKHLQIRUPDWLRQ,KDYHSURYLGHGLQWKLVIRUPLVWUXHDQGFRUUHFW
                   DQG,DPDXWKRUL]HGWRH[HFXWHWKLVIRUPRQEHKDOIRIWKHFUHGLWRU

                   This notice is provided pursuant to 11 USC § 342 (e)(1), and the address provided DERYHVXSHUVHGHV
3FWJTFE
                   DQ\SUHYLRXVDGGUHVVSURYLGHGIRUWKLVFUHGLWRULQWKLVFDVH
